      Case 2:18-cv-01288-GGG-KWR Document 225 Filed 10/23/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    SHORE OFFSHORE SERVICES, LLC                                                             CIVIL ACTION

    VERSUS                                                                                        NO: 18-1288

    JAB ENERGY SOLUTIONS II, LLC                                                             SECTION: T (4)



                                                   ORDER

        Before the Court is a Motion In Limine1 filed by JAB Energy Solutions II, LLC (“JAB”).

Shore Offshore Services, LLC (“Shore”) and Modern American Recycling Service, Inc.

(“MARS”) have filed an opposition. 2 For the following reasons, the Motion In Limine is

GRANTED IN PART regarding JAB’s request numbers 8, 11, and 19. The Motion In Limine is

DENIED in all other respects.

        JAB’s motion outlines 19 items to which it seeks an order precluding inclusion of evidence.

The Court finds JAB’s request numbers 1-7, 9-10, and 12-18 either do not provide specific

examples of testimony or evidence likely to be offered at trial, are overbroad, or are simple

restatements of the Federal Rules of Evidence with no specific application to this case. Because

this case is scheduled for a bench trial, the need for pre-trial rulings on admissibility of evidence

is significantly reduced. 3 Because the motion in limine fails to provide specific examples of

testimony or evidence at issue, it fails to identify concrete evidentiary disputes for the Court to

decide. The Court will apply the Rules of Evidence and Civil Procedure at trial. However, the




1
  R. Doc. 215.
2
  R. Doc. 224.
3
  See United States v. Cardenas, 9 F.3d 1139, 1154 (5th Cir. 1993); Government of the Canal Zone v. Jimenez G.,
580 F.2d 897, 897 (5th Cir. 1978).


                                                        1
        Case 2:18-cv-01288-GGG-KWR Document 225 Filed 10/23/20 Page 2 of 2




Court will not issue a blanket order prohibiting evidence related to JAB’s request numbers 1-7, 9-

10, and 12-18.

           Shore and MARS do not object to JAB’s request numbers 8, 11, and 19. Therefore, the

Court will grant the motion in limine regarding those requests.

           Accordingly, IT IS ORDERED that the Motion In Limine 4 is GRANTED regarding

JAB’s request numbers 8, 11, and 19. The parties are prohibited from making any mention of any

documents that have been objected to by JAB, absent a ruling from the Court. The parties are

prohibited from making any reference to any political, religious or other affiliations of any party,

witness, or counsel for any party in this case. Finally, the parties are prohibited from making any

reference to or offering any prior testimony of any witness who is available at trial if such

statements are offered for purposes other than impeachment or rebuttal, or by agreement of

counsel. IT IS FURTHER ORDERED that the Motion In Limine 5 is DENIED in all other

respects.

           New Orleans, Louisiana, on this 23rd day of October, 2020.



                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




4
    R. Doc. 215.
5
    R. Doc. 215.


                                                 2
